MEMORANDUM **
Eduardo Paño Cano appeals the 188-month sentence imposed following his guilty-plea conviction for conspiracy to manufacture and distribute methamphetamine, and aiding and abetting in violation of 21 U.S.C. §§ 841(a)(1) and 846, and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.